COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Agustin Calderon v. The State of Texas

Appellate case number:      01-18-00422-CR

Trial court case number:    15CR3346

Trial court:                10th District Court of Galveston County

        On February 12, 2019, we reinstated this appeal after the trial court made findings
of fact and conclusions of law in conjunction with the denial of appellant’s motion to
suppress. Because he had filed his brief before the trial court made its findings of fact and
conclusions of law, we notified appellant that he might file an amended brief or
supplemental brief and directed him to notify the Clerk of this Court if did not intend to
file an amended brief no later than March 14, 2019. Appellant has not filed an amended
or supplemental brief or otherwise responded.
        Accordingly, no later than 10 days from the date of this order, appellant may
file an amended or supplemental brief or is directed to notify the Clerk of this Court
that he does not intend to file an amended or supplemental brief. If appellant does
not file such notification or an amended or supplemental brief, the appeal will
proceed on appellant’s brief filed in this appeal on November 12, 2018.
        Appellee’s brief will be due within 30 days of the date the appellant files an
amended or supplemental brief or notifies the Clerk of this Court that he does not intend
to file an amended brief. See TEX. R. APP. P. 38.6(b). If appellant does not respond or file
an amended or supplemental brief, appellee’s brief is due no later than 40 days from the
date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: __April 2, 2019____